Deutsche Bank Natl. Trust Co. v Brown (2020 NY Slip Op 04824)





Deutsche Bank Natl. Trust Co. v Brown


2020 NY Slip Op 04824


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2019-06336
 (Index No. 503334/13)

[*1]Deutsche Bank National Trust Company, etc., appellant,
vKenneth Brown, respondent, et al., defendants.


Houser LLP, New York, NY (Jordan W. Schur of counsel), for appellant.
Peter Gottlieb, Brooklyn, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Carolyn E. Demarest, J.), dated October 29, 2015. The order, insofar as appealed from, upon discontinuing the action, sua sponte, did so with prejudice to further litigation against the defendant Kenneth Brown.
ORDERED that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from an order that does not decide a motion made on notice, and we decline to grant leave to appeal (see CPLR 5701[a][2]; Sholes v Meagher, 100 NY2d 333, 335; Nanakumo v Gregory, 29 AD3d 754).
MASTRO, J.P., COHEN, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court